PER CURIAM:
Las corporaciones demandadas, con domicilio legal y únicas oficinas(1) en Fajardo, al ser emplazadas en una acción personal sobre cobro de dinero radicada en la Sala de San Juan del Tribunal Superior, presentaron con igual fecha moción de traslado para la Sala de Humacao y moción para desestimar por falta de hechos que justifiquen la con-cesión de un remedio. Por resolución de 1ro. de agosto de 1973 la Sala de San Juan declaró sin lugar ambas mociones y negó el traslado por entender que la moción para desestimar equivale a la sumisión de parte demandada que implica una renuncia de su derecho a domicilio.
Expedimos orden para mostrar causa por la que no deba decretarse el traslado solicitado, y los argumentos de la inter-ventora (demandante original) no han cambiado nuestra posición respecto al error en que incurrió la sala de instancia.
En su propósito de simplificar y aligerar los procedimientos la Regla 10.2 de Procedimiento Civil exige que toda defensa de hecho o de derecho contra una demanda se exponga en la alegación correspondiente, pudiendo la parte optar por moción cuando alegue que la demanda deja de exponer una reclamación que justifique la concesión de un remedio. Pero a renglón seguido advierte la Regla citada: “. . . No se entenderá renunciada ninguna defensa u objeción por haber sido formulada conjuntamente con otra u otras defensas u objeciones en una alegación respondiente o moción.”
*826Bajo la norma enunciada en la Regla 10.2, aun cuando la parte demandada hubiese radicado una contestación trabando contienda y afectando los propios méritos de la reclamación (en un tiempo forma clásica de sumisión) la simultaneidad- de su defensa contra la demanda y de su objeción al lugar del juicio dejan enteramente a salvo su derecho al traslado.

Se expedirá el auto de certiorari, y se anulará la resolu-ción revisada de 1ro. de agosto de 1973 y se ordenará el tras-lado del caso Civil Núm. 73-2733A de la Sala de San Juan a la de Humacao del Tribunal Superior de Puerto Rico.


 Art. 78, Código de Enjuiciamiento Civil (32 L.P.R.A. seo. 404).
“La residencia legal de los comerciantes, sociedades, corporaciones y asociaciones a todos los fines legales será el pueblo donde tuvieren su centro de operaciones u oficina principal. Los comerciantes, sociedades, corporaciones y asociaciones que tuvieren oficina o agente en diferentes distritos judiciales, podrán ser demandados en cualquiera de dichos distritos, o en el que se hubieren obligado, a elección del demandante.”